Citation Nr: 1757084	
Decision Date: 12/11/17    Archive Date: 12/20/17

DOCKET NO.  13-31 222A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1. Whether new and material evidence has been received to reopen the claim of entitlement to service connection for a left ankle disorder.

2. Entitlement to service connection for a left ankle disorder.


REPRESENTATION

Veteran represented by:	Oklahoma Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and L.C.




ATTORNEY FOR THE BOARD

B. Lewis, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Air Force from December 1966 to December 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in July 2013 by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma. The Veteran filed a Notice of Disagreement (NOD) in July 2013. The RO issued a Statement of the Case (SOC) in October 2013, and the Veteran submitted a VA Form 9 in November 2013. 

Although the RO appears to have reopened the previously denied claim for service connection for a left ankle condition in its rating decision, regardless of the RO's actions, the Board has a legal duty under 38 U.S.C. §§ 5108, 7105 (2012) to address the question of whether new and material evidence has been received to reopen the service connection claim. That matter goes to the Board's jurisdiction to reach the underlying claims and adjudicate such on a de novo basis. See Barnett v. Brown, 83 F. 3d 1380, 1383 (Fed. Cir. 1996). As the Board must first decide whether new and material evidence to reopen the claim has been received-and, given the favorable decision on the request to reopen-the Board has characterized the appeal as encompassing the matters set forth on the title page.

In September 2016, the Veteran testified at a Board videoconference hearing before the undersigned Veterans Law Judge (VLJ). A copy of the hearing transcript has been associated with the claims file.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system. Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record, as well as the Veteran's Virtual VA paperless claims file.

The issue of entitlement to service connection for a left ankle disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. A July 2008 rating decision denied service connection for a left ankle condition; the Veteran did not perfect a timely appeal of that decision and the decision became final.

2. The evidence received since the July 2008 decision is new and raises a reasonable possibility of substantiating the claim of entitlement to service connection for a left ankle condition. 


CONCLUSIONS OF LAW

1. The July 2008 rating decision denying service connection for a left ankle condition is final. 38 U.S.C. §§ 5108, 7105(c) (West 2012); 38 C.F.R. § 20.1103 (2017).

2. New and material evidence has been received to reopen the claim of entitlement to service connection for a left ankle condition. 38 U.S.C. § 5108 (West 2012); 38 C.F.R. § 3.156 (2017).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance. 38 U.S.C. §§ 5102, 5103, 5103A, 5107 (West 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017). 

As the Board's decision to reopen the Veteran's claim of entitlement to service connection for a left ankle condition is completely favorable, no further action is required to comply with the VCAA and its implementing regulations.

II. New and Material Evidence 

In general, rating decisions that are not timely appealed are final and binding based on all of the evidence then of record. 38 U.S.C. § 7105 (West 2012); 38 C.F.R. §§ 3.104, 20.1103 (2017). A claim which has been denied in an unappealed rating decision may not thereafter be reopened and allowed. 38 U.S.C. § 7105 (c) (West 2012). The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented with respect to a claim that has been disallowed, the claim may be reopened. 38 U.S.C. § 5108 (West 2012); see Manio v. Derwinski, 1 Vet. App. 140, 145 (1991). 

New evidence means existing evidence not previously submitted to agency decision-makers. Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156 (a) (2017). 

VA must review all of the evidence submitted since the last final rating decision in order to determine whether the claim may be reopened. See Hickson v. West, 12 Vet. App. 247, 251 (1999). For purposes of determining whether new and material evidence has been received to reopen a finally adjudicated claim, the recently submitted evidence will be presumed credible. See Kutscherousky v. West, 12 Vet. App. 369, 371 (1999) (per curium) (holding that the "presumption of credibility" doctrine continues to be precedent). 

The Court of Appeals for Veterans Claims has held that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material. Shade v. Shinseki, 24 Vet. App. 110 (2010). The Court further held that new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist. Id. 

The Veteran need not present evidence as to each element that was a specified basis for the last disallowance, but merely new and material evidence as to at least one of the bases of the prior disallowance. Id. (holding that it would be illogical to require that a claimant submit medical nexus evidence when he has provided new and material evidence as to another missing element).

For the purpose of establishing whether new and material evidence has been submitted, the evidence is presumed credible unless it is inherently false or untrue, or it is beyond the competence of the person making the assertion. Justus v. Principi, 3 Vet. App. 510, 513 (1992).

As mentioned above, the RO previously reopened the Veteran's claim. The Board again notes that regardless of how the RO (or the Board in a prior denial) ruled on the question of reopening, the Board must re-decide that matter on appeal. Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996) (reopening after a prior Board denial) and Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) (reopening after a prior unappealed RO denial).


Left ankle condition

In this case, the Veteran was denied service connection in a July 2008 rating decision because the evidence did not show a nexus between the Veteran's left ankle condition and his military service. The Veteran did not file a notice of disagreement with the July 2008 rating decision and no additional evidence was received within one-year following notification of the denial. Therefore, the July 2008 rating decision became final. 38 U.S.C.A. § 7105 (West 2002) [(West 2012)]; 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2010) [(2017)]. The Veteran requested to reopen his claim in February 2013. 

Since the July 2008 rating decision, the Veteran has submitted additional evidence, including statements, as well as a medical opinion from Dr. T.G. concerning the Veteran's left ankle condition. This evidence is new, in that it was not previously of record at the time of the July 2008 rating decision. Additionally, the newly submitted evidence is not cumulative or redundant of evidence already of record. 

Therefore, new and material evidence having been received; the claim of entitlement to service connection for a low back disability is reopened.


ORDER

New and material evidence having been received, the claim of entitlement to service connection for a left ankle condition is reopened; the appeal is granted to this extent only. 


REMAND

Although the Board regrets additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's left ankle claim so that he is afforded every possible consideration. 38 U.S.C. § 5103A; 38 C.F.R. § 3.159.

The Veteran contends that he has a left ankle condition which resulted from a left ankle sprain that occurred in April 1969 during his period of active duty service. The Veteran has current diagnoses of degenerative joint disease of the left ankle and left ankle instability. The Veteran's service treatment records (STRs) support his assertion that he injured his left ankle in service. Specifically, an April 1969 physical profile serial report notes that the Veteran suffered a sprain of his left ankle and was restricted from walking or prolonged standing. See April 22, 1969 Physical Profile Serial Report.

The Veteran was afforded a VA examination in July 2013. An X-ray conducted in conjunction with the examination revealed impressions of negative acute fracture and degenerative changes of the ankle. The examiner diagnosed the Veteran with degenerative joint disease of the left ankle. The Veteran reported that the onset of symptoms began in April 1969 while on duty at Upper Heyford, UK Air Force Base when he jumped a hedgerow and sprained his ankle while pursuing a suspect as part of his patrol duties. He asserted that the condition had gotten worse since then. The Veteran reported that flare-ups impacted function of the ankle. The impact of his left ankle condition on his ability to work was noted as increased pain with prolonged weight bearing. In her remarks, the examiner noted that there was no length discrepancy. There were contributing factors of pain, weakness, fatigability, and/or incoordination and there was additional limitation of functional ability of the ankle joint during flare-ups or repeated use over time. The degree of range of motion loss during pain on use or flare-ups was approximately 5 degrees plantar and dorsiflexion of the left ankle. The examiner stated that "the claimant now has or has had an ankle condition. For the claimants claimed condition of left ankle condition, there is no diagnosis because there is no pathology to render a diagnosis." See July 2013 VA Examination Report. 

The examiner opined that the Veteran's left ankle condition was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness. As rationale, she stated that there was no evidence of continuity of symptoms beyond a single incidence in April 1968 [the Board notes that this appears to be a typographical error and believes that the examiner was in fact referring to the April 1969 left ankle injury] and that the Veteran's separation examination did not mention the ankle condition. Id. 

In his July 2013 Notice of Disagreement, the Veteran noted that Dr. T.G. at VAMC Muskogee recommended that he seek service connection for his condition, as it was his opinion that the Veteran's current left ankle condition was directly related to the injury that the Veteran received in service. See July 2013 Notice of Disagreement.

The Veteran submitted a February 2013 radiology report ordered by Dr. T.G. that indicated a left ankle radiograph was performed. A single, frontal stress view of the left ankle was performed which showed a prominent degree of asymmetric widening of the lateral aspect of the tibiotalar joint space. The doctor indicated that the findings were suspicious for ligamentous laxity in this region to account for the finding. Associated tilting of the talar dome was noted as well. It was indicated that abnormality follow-up was needed. See February 2013 Radiology Report. 

Additional treatment notes from Dr. T.G. indicate that the Veteran reported he had an in-service injury and was told it was a severe sprain. The Veteran reported that the ankle was treated with a posterior splint and crutches for approximately 30 days. Since that time, the Veteran reported he had an unstable ankle with easy turns of his ankle occurring. The doctor noted that the Veteran walks with a slight antalgic gait and that there was a noticeable size difference in his left ankle as compared to the right. He indicated that the Veteran's ankle was grossly unstable with inversion. There was no instability with an anterior drawer. X-rays were obtained which showed arthritic changes within the ankle joint. Dr. T.G. assessed the Veteran as having left ankle instability and osteoarthritis. He further noted that he had a long discussion with the Veteran about treatment options, to include an ankle reconstruction, cortisone injections to help with pain, and support using an AFO. The Veteran indicated that he wanted to try the least aggressive options and chose to try an AFO brace while declining a cortisone injection for pain at that time. Dr. T.G. ordered a brace and indicated that he wanted the Veteran to wear it for 2 months before following up. He noted that if the brace did not help the Veteran that the discussion of cortisone injections and reconstructive surgery would be revisited. See February 2013 Orthopedic Consult by Dr. T.G.

A subsequent May 2013 orthopedic consult note by Dr. T.G. notes that the Veteran came in for a follow-up for his left ankle stability. The Veteran reported wearing the custom AFO but stated that it had not helped him and he was about ready to have an ankle reconstruction done. Dr. T.G. provided the Veteran with a phone number for Dr. N. to discuss surgery further. See May 2013 Orthopedic Consult by Dr. T.G.

In the October 2013 Statement of the Case, the RO indicated that Dr. T.G.'s opinion was based on the history as reported by the Veteran and that there was no rationale provided. The RO thus afforded greater weight to the report issued by the July 2013 VA examiner and denied the Veteran's claim. See October 2013 Statement of the Case. 
 
In his September 2016 Board hearing, the Veteran again asserted that his symptoms have occurred continuously since service. The Veteran's representative contended that the July 2013 VA examination report contained conflicting information as the examiner stated that there was no diagnosis because there was no pathology to render a diagnosis before stating later in the report that the Veteran had a diagnosis of degenerative joint disease. Further, the representative pointed out that the examiner indicated that there was no mention of the Veteran's left ankle injury on his exit physical in 1970, when in fact there is mention of the in-service ankle injury in the document. See September 2016 Hearing Transcript. 

The Board observes that the Veteran's November 1970 exit examination, in pertinent part, indicated that the Veteran wore a cast on his left ankle for sprains in 1965 and 1968 with no complications [the Board again notes that the evidence shows a sprain occurred in 1969 and believes that "1968" was a typographical error in the original STRS].  Also, the medical evidence of record contains complaints of left ankle swelling and pain dating back to at least 2004, and the VA examiner did not address the Veteran's lay contentions in her opinion.  

The Board further observes that in regard to Dr. T.G.'s March 2013 report, it only contains the history as reported by the Veteran, taking into account his complaints of left ankle pain in the years following service, but the report contained no opinion as to a nexus between the Veteran's in-service injury and his current left ankle condition, and no rationale. Based on the Board's review of the evidence, it appears that the only indication that Dr. T.G. linked the Veteran's left ankle condition with his in-service injury comes from the Veteran's Notice of Disagreement and his testimony before the Board. A January 2013 orthopedic note from staff physician Dr. J.C. notes that the Veteran had trauma to the ankle while in the military, but no further context or rationale was provided.
 
As such, the Board finds that an addendum opinion is necessary to determine the nature and etiology of the Veteran's current left ankle disability.  As this case is being remanded for additional development, the Veteran has the opportunity to supplement the record with an opinion from Dr. T.G. that actually contains a nexus opinion and supporting rationale if the Veteran so desires.  

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the Veteran's claims file any outstanding VA treatment records documenting treatment for left ankle conditions. The Veteran should also be afforded the opportunity to identify and submit any outstanding private treatment records.

2. Obtain an addendum opinion to the July 2013 VA examination report for purposes of determining the nature and etiology of the Veteran's left ankle condition.  The claims file and copy of this Remand must be made available to and reviewed by the examiner. The examiner should note in the examination report that the claims folder and the Remand have been reviewed.

The examiner is asked to provide an opinion addressing the following:

In regard to the Veteran's diagnosed degenerative joint disease/osteoarthritis of the left ankle with ankle instability, is it at least as likely as not (i.e., 50 percent probability or greater) that the Veteran's currently diagnosed left ankle condition had its onset in service, or is otherwise related to service.  In so opining, the examiner is asked to do the following:  (1) consider the Veteran's belief that he has had symptoms continuously since service; (2) consider medical evidence of record containing complaints of left ankle swelling and pain dating back to at least 2004; (3) consider medical records from Dr. T.G. including the February 2013 Radiology Report, February 2013 Orthopedic Consult, and May 2013 Orthopedic Consult; and (4) indicate whether any current pathology/disease process associated with the Veteran's left ankle is consistent with the injury documented in the service treatment records and referenced again in the November 1970 exit examination. 

A rationale for the requested opinion must be provided.  

3. Following the completion of the foregoing, the RO should readjudicate the issue of entitlement to service connection for a left ankle condition.  If the benefit sought remains denied, supply the Veteran and his representative with a supplemental statement of the case and allow an appropriate period of time for response. Thereafter, the claims folder should be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2012).



______________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


